DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 1/20/2022 has been entered.  Claims 1-9 remain pending with claims 3, 5 and 7-8 withdrawn as non-elected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 6, the limitation “lead screw nut carried by the mounting plate” renders the claim indefinite in the Examiner’s position.  As can be seen in Fig. 1, the lead screw nut (36) engages with the lead screw (39) so that the motor (38) can drive the lead screw and change the relative position of the mounting plate (4) between the stowed and extended position.  As can be seen in Fig. 1, the lead screw nut (36) is spaced from the mounting plate and therefore it is unclear how the lead screw nut can be carried by the mounting plate.  It is the Examiner’s understanding that if the nut and motor were carried by the mounting plate as currently required by the claim, movement of the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi US 2007/0284494 (hereinafter Choi).
As an initial matter, the Examiner wishes to point out that the claims are directed towards a mounting system which is intended to be used in a particular environment (i.e. a particular boat console panel).  Therefore, the limitations dealing with the mounting system and its requisite structures will be examined as required limitations and the limitations referring to the boat console panel will be treated as intended use recitations.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of/configured for performing the intended use, then it meets the claim.
Re. Cl. 1, Choi discloses: A mounting system (Fig. 4a) for mounting a marine electronics unit having a screen to a boat console panel (see Fig. 4a, the system is capable of being used to mount a marine electronics unit to a boat console panel in the same manner as shown mounting display 48 and having fixed body 41 affixed to a panel) and comprising: a base (41, Fig. 4a) to be connected to the boat console panel and aligned with a mounting hole in the boat console panel (see Fig. 4a, the fixed body 41 is capable of being used in the claimed intended use by being secured within an appropriately sized and shaped opening); an actuator (see 49, Fig. 4a) connected to the base (see Fig. 4a, indirectly connected to the base due to arms 45c connection to the base); a mounting plate (45d, Fig. 4a) connected to the actuator (see Fig. 4a); and at least one pivot mount (47, Fig. 4a) connected to the mounting plate (see Fig. 4a, connected with mounting plate 45c via 45e and 46) to be connected to the marine electronics unit (see Fig. 4a, in the same manner as connected with 48); wherein the actuator is configured to move the mounting plate between a stowed position (see Fig. 4a) where the marine electronics unit is flush with a front side of the boat console panel with the screen viewable at a fixed viewing angle (see Fig. 4a, the actuator is configured to place the mounting plate 45c in the stowed position shown which has the display 48 flush with an panel, so long as the opening in the panel is appropriately sized and shaped to accommodate the mounting system), and an extended position (see Fig. 4b) in which the marine electronics unit is spaced apart from the front side of the boat console panel and pivotable using the at least one pivot mount to orient the screen at different viewing angles (see Fig. 4b, the actuator is configured to place the mounting plate in the position shown, and configured to enable the display/pivot mount rotate so long as the opening in the panel is appropriately sized and shaped).
Re. Cl. 6, Choi discloses: the actuator comprises at least one lead screw (49c, Fig. 4a; Paragraph 0054, Lines 1-6; by being a “threaded pipe,” it is the Examiner’s position that it is a lead screw since the term lead screw is understood as a threaded rod on which a mechanism travels and can be positioned precisely, definition taken from merriam-webster.com) connected between the base and a lead screw nut carried by the mounting plate (see Fig. 4a, Paragraph 0054, Lines 1-6; “screw-joined”; it is the Examiner’s position that the member 49c is located between the right side of 41 and 45c as shown, further as shown in Fig. 4a, the nut or portion of 45c which screw joins 49c is spaced from 45d), and a motor (see motor M, Fig. 4a) carried by the mounting plate (see Fig. 4a)  and configured to rotate the at least one lead screw (see Fig. 4a and Paragraph 0054, Lines 1-6).
 Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US 2006/0125360 (hereinafter Kim).
As an initial matter, the Examiner wishes to point out that the claims are directed towards a mounting system which is intended to be used in a particular environment (i.e. a particular boat console panel).  Therefore, the limitations dealing with the mounting system and its requisite structures will be examined as required limitations and the limitations referring to the boat console panel will be treated as intended use recitations.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of/configured for performing the intended use, then it meets the claim.

    PNG
    media_image1.png
    457
    735
    media_image1.png
    Greyscale

Re. Cl. 1, Kim discloses: A mounting system (100, Fig. 2) for mounting a marine electronics unit having a screen to a boat console panel (see Fig. 1, the system is capable of being used to mount a marine electronics unit to a boat console panel in the same manner as shown mounting display 200 to panel 310) and (110, Fig. 2) to be connected to the boat console panel and aligned with a mounting hole in the boat console panel (see Fig. 1, the fixed body 110 is capable of being used in the claimed intended use by being secured opening 320); an actuator (springs 126, Fig. 2) connected to the base (see Fig. 2); a mounting plate (see annotated figure 2) connected to the actuator (see Fig. 2, connected to the springs via the assembly); and at least one pivot mount (see annotated figure 2, the gimbal arms, 136, 138 and 142) connected to the mounting plate (see Fig. 2) to be connected to the marine electronics unit (see Fig. 1 and 3-4); wherein the actuator is configured to move the mounting plate between a stowed position (see Fig. 3) where the marine electronics unit is flush with a front side of the boat console panel with the screen viewable at a fixed viewing angle (see Fig. 3, the display 200 is flush with front side of 310), and an extended position (see Fig. 4) in which the marine electronics unit is spaced apart from the front side of the boat console panel and pivotable using the at least one pivot mount to orient the screen at different viewing angles (see Fig. 4, Paragraph 0050 Lines 1-5; when the hook is released, the springs bias the device outward as shown in Fig. 4; then the user can manipulate the screen via 136, 138 and 142)
Re. Cl. 4, Kim discloses: the at least one pivot mount comprises a pair of spaced apart gimbal arms (see annotated figure 2).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ryu US 2007/0170325 (hereinafter Ryu).
Re. Cl. 2, Kim does not disclose the base comprises an enclosure including a bottom and a plurality of sidewalls extending from the bottom to be connected to a back side of the boat console panel around the mounting hole.  Ryu discloses a mounting system (Fig. 1) which mounts a display (171, Fig. 1) into a mounting hole (11, Fig. 1) into a panel (10, Fig. 1).  Re. Cl. 2, Ryu discloses a base (110, Fig. 1) which is connected to the panel and aligned with the mounting hole (see Fig. 1), wherein the base comprises an enclosure (see 110, Fig. 1) including a bottom and a plurality of sidewalls extending from the bottom to be connected to a back side of the boat console panel around the mounting hole (see Fig. 1-2, the base 110 includes a bottom and sidewalls which connect to the back side of the mounting hole 11 as shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Kim to include a bottom wall and sidewall as disclosed by Ryu since Ryu states that such a modification provides a corresponding size to the recess and provide a more secure fixing to the recess (Paragraph 0026, Lines 3-11).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 6 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang US 6733094, Covell US 5865403, Hoss US
 2006/0076860, Ito US 2006/0288354, Oh US 2007/0125917 and Matsuda US 2005/0001105 disclose other known mounting devices for electronics which are presented to the Applicant for their consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632